Case 1:21-cr-00006-TJK Document 23 Filed 06/17/21 Page 1 of 7
Case 1:21-cr-00006-TJK Document 23 Filed 06/17/21 Page 2 of 7
Case 1:21-cr-00006-TJK Document 23 Filed 06/17/21 Page 3 of 7
Case 1:21-cr-00006-TJK Document 23 Filed 06/17/21 Page 4 of 7
Case 1:21-cr-00006-TJK Document 23 Filed 06/17/21 Page 5 of 7
Case 1:21-cr-00006-TJK Document 23 Filed 06/17/21 Page 6 of 7




                17         June



                            /s/ Timothy J. Kelly
Case 1:21-cr-00006-TJK Document 23 Filed 06/17/21 Page 7 of 7
